Case 1:20-cv-10589 Document 2-1 Filed 12/16/20 Page 1 of 6
FILED: BRONX COUNTY CLERK 10/02/2020 09:10 AM                                                             INDEX NO. 31210/2020E
NYSCEF DOC. NO. 1       Case 1:20-cv-10589 Document 2-1 Filed 12/16/20 Page 2 of 6 NYSCEF: 10/02/2020
                                                                          RECEIVED




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF BRONX                                                      Index No.:
          -------------------------------------------------------------------X Date Purchased:
          ESMIN JOHNSON,
                                                                               Plaintiff designates
                                                                               BRONX County as the
                                                                               Place of Trial

                                             Plaintiff,                          SUMMONS

                               -against-                                         The basis of venue is
                                                                                 Plaintiff’s residence.
          THE STOP & SHOP SUPERMARKET
          COMPANY LLC D/B/A STOP & SHOP,
                                                                                 Plaintiff resides at
                                                                                 3410 De Reimer Ave.
                                                                                 Bronx, NY 10475
                                              Defendant.
          -------------------------------------------------------------------X
          To the above named Defendant(s):

                   YOU ARE HEREBY SUMMONED to Answer the Complaint in this action and to serve a
          copy of your Answer, of, if the Complaint is not served with this Summons, to serve a notice of
          appearance, on Plaintiff(s) Attorneys within twenty (20) days after the service of this Summons,
          exclusive of the day of service (or within thirty (30) days after the service is complete if this
          Summons is not personally delivered to you within the State of New York); and in case of your
          failure to appear or Answer, Judgment will be taken against you by default for the relief demanded
          in the Complaint.

          Dated: New York, NY
                 October 1, 2020                                             Yours, etc.,
                                                                        GREENBERG LAW P.C.




                                                                        By: Joseph P. DePaola
                                                                        Attorney for Plaintiff
                                                                        370 Lexington Avenue, Suite 1100
                                                                        New York, NY 10017
                                                                        (212) 972-5656

          DEFENDANTS’ ADDRESSES:
          THE STOP & SHOP SUPERMARKET COMPANY LLC D/B/A STOP & SHOP
          c/o Secretary of State




                                                               1 of 5
FILED: BRONX COUNTY CLERK 10/02/2020 09:10 AM                                                  INDEX NO. 31210/2020E
NYSCEF DOC. NO. 1       Case 1:20-cv-10589 Document 2-1 Filed 12/16/20 Page 3 of 6 NYSCEF: 10/02/2020
                                                                          RECEIVED




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF BRONX
          -------------------------------------------------------------------X Index Number:
          ESMIN JOHNSON,

                                                                           VERIFIED COMPLAINT

                                          Plaintiff,

                        -against-                                          PLAINTIFF DEMANDS A
                                                                           TRIAL BY JURY
          THE STOP & SHOP SUPERMARKET
          COMPANY LLC D/B/A STOP & SHOP,
                                              Defendant.
          -------------------------------------------------------------------X
                   Plaintiff, complaining of the defendant, by her attorneys, GREENBERG LAW P.C., hereby

          respectfully alleges upon information and belief as follows:

                  1.      At all times hereinafter mentioned, defendant THE STOP & SHOP SUPERMARKET

          COMPANY LLC D/B/A STOP & SHOP was and still is a foreign business company duly organized

          and existing under and by virtue of the laws of the State of Delaware.

                  2.      At all times hereinafter mentioned, defendant THE STOP & SHOP SUPERMARKET

          COMPANY LLC D/B/A STOP & SHOP transacted business in the State of New York.

                  3.      At all times hereinafter mentioned, defendant THE STOP & SHOP SUPERMARKET

          COMPANY LLC D/B/A STOP & SHOP was the owner of premises located at 691 Co-Op City

          Boulevard, County of Bronx, City and State of New York (hereinafter referred to as “the subject

          premises”).

                  4.      At all times hereinafter mentioned, defendant THE STOP & SHOP SUPERMARKET

          COMPANY LLC D/B/A STOP & SHOP was a tenant of premises located at 691 Co-Op City

          Boulevard, County of Bronx, City and State of New York (hereinafter referred to as “the subject

          premises”).




                                                           2 of 5
FILED: BRONX COUNTY CLERK 10/02/2020 09:10 AM                                                   INDEX NO. 31210/2020E
NYSCEF DOC. NO. 1      Case 1:20-cv-10589 Document 2-1 Filed 12/16/20 Page 4 of 6 NYSCEF: 10/02/2020
                                                                         RECEIVED




                 5.      At all times hereinafter mentioned, defendant THE STOP & SHOP SUPERMARKET

          COMPANY LLC D/B/A STOP & SHOP, its agents, servants and/or employees operated the subject

          premises.

                 6.      At all times hereinafter mentioned, defendant THE STOP & SHOP SUPERMARKET

          COMPANY LLC D/B/A STOP & SHOP, its agents, servants and/or employees managed the subject

          premises.

                 7.      At all times hereinafter mentioned, defendant THE STOP & SHOP SUPERMARKET

          COMPANY LLC D/B/A STOP & SHOP, its agents, servants and/or employees maintained the

          subject premises.

                 8.      At all times hereinafter mentioned, defendant THE STOP & SHOP SUPERMARKET

          COMPANY LLC D/B/A STOP & SHOP, its agents, servants and/or employees controlled the

          subject premises.

                 9.      At all times hereinafter mentioned, defendant THE STOP & SHOP SUPERMARKET

          COMPANY LLC D/B/A STOP & SHOP, its agents, servants and/or employees had a duty to

          maintain the subject premises in a reasonably safe condition.

                 10.     That on or about July 7, 2018, at approximately 12:30 PM, Plaintiff ESMIN

          JOHNSON was lawfully in and upon the subject premises.

                 11.     That on or about July 7, 2018, at approximately 12:30 PM, while Plaintiff ESMIN

          JOHNSON was lawfully walking in the subject premises, she was caused to trip and fall and be

          seriously injured due to a dangerous and/or defective and/or negligently placed plantain display case

          on the floor thereat.

                 12.     That as a result of the foregoing, Plaintiff ESMIN JOHNSON sustained severe and

          permanent personal injuries.




                                                        3 of 5
FILED: BRONX COUNTY CLERK 10/02/2020 09:10 AM                                                      INDEX NO. 31210/2020E
NYSCEF DOC. NO. 1      Case 1:20-cv-10589 Document 2-1 Filed 12/16/20 Page 5 of 6 NYSCEF: 10/02/2020
                                                                         RECEIVED




                 13.     The injuries suffered by Plaintiff ESMIN JOHNSON were caused solely by the

          negligence, recklessness and carelessness of defendant in the ownership, operation, design,

          construction, management, maintenance and control of the subject premises.

                 14.     The cause of action asserted herein is not subject to the provisions of Article 16 of the

          CPLR and/or comes within the stated exceptions as set forth in CPLR §1602(1), 1602(2), 1602(3),

          1602(4), 1602(5), 1602(6), 1602(7), 1602(8), 1602(9), 1602(10), 1602(11), 1602(12) and 1602(13).

                 15.     That as a result of the foregoing, Plaintiff ESMIN JOHNSON has sustained damages

          in a sum which exceeds the jurisdictional limits of all lower courts which would otherwise have

          jurisdiction herein.

                 WHEREFORE, Plaintiff demands judgment against defendants, jointly and severally, in an

          amount which exceeds the jurisdictional limits of all lower courts which would otherwise have

          jurisdiction herein, together with the costs and disbursements of this action.

          Dated: New York, NY
                 October 1, 2020
                                                                  GREENBERG LAW P.C.




                                                                  By: Joseph P. DePaola
                                                                  Attorney for Plaintiff
                                                                  370 Lexington Avenue, Suite 1100
                                                                  New York, NY 10017
                                                                  (212) 972-5656




                                                         4 of 5
FILED: BRONX COUNTY CLERK 10/02/2020 09:10 AM                                                    INDEX NO. 31210/2020E
NYSCEF DOC. NO. 1     Case 1:20-cv-10589 Document 2-1 Filed 12/16/20 Page 6 of 6 NYSCEF: 10/02/2020
                                                                        RECEIVED




                                               Attorney’s Verification

                 Joseph P. DePaola, an attorney duly admitted to practice before Court of the State of New
          York, affirms the following to be true under the penalties of perjury:

                I am an attorney at Greenberg Law, P.C., attorneys of record for Plaintiff, I have read the
          annexed

                                                  Verified Complaint

          and know the contents thereof, and the same are true to my knowledge, except those matters
          therein which are stated to be alleged upon information and belief, and as to those matters I
          believe them to be true. My belief, as to those matters therein not stated upon knowledge, is
          based up on facts, records and other pertinent information contained in my files.

                 The reason why I make this verification and not Plaintiff(s) is that Plaintiff(s) is not
          presently in the county wherein the attorneys for the Plaintiff(s) maintain their offices.

          Dated: New York, New York
                  Thursday, October 1, 2020




                                                        By: Joseph P. DePaola




                                                        5 of 5
